DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tantlinger et al (US 3,259,400).  Tantlinger discloses:
With regard to claim 1 - A system for transporting one or more items on a public or private roadway comprising: 
a generally rectangular bed 221 having an upper side, a bottom side, and a perimeter; 
a steel band 219, 220 spanning at least a portion of the perimeter of the bed, wherein the steel band overlaps and is mounted to the top side of the bed (see Fig. 5), and the steel band comprises one or more holes along its length (see Fig. 7); and 
one or more modules 200 configured to be removably mounted to the steel band, wherein the modules are securely fastened to the steel band by inserting one or more fasteners 240 into the holes in the steel band.

With regard to claim 2 - wherein the generally rectangular bed is configured to be mounted to a trailer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tantlinger in view of Autrey (US 2009/0297305).  Tantlinger fails to explicitly disclose the claimed support structure.  Autrey teaches a module for a trailer system comprising a support structure 104 comprising first and second tubes 136, 137 wherein first and second tubes are generally parallel to each other and first and second cross tubes 138, 139 wherein first and second cross tubes are generally parallel to each other and generally perpendicular to first and second tubes.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Tantlinger with the teaching of Autrey’s support structure of tubes and cross tubes to give sufficient longitudinal and transverse support.

With regard to claim 4, Tantlinger discloses wherein the module further comprises one or more receiver hitches 216 for securely mounting the module to the steel belt.

With regard to claim 5, Tantlinger discloses the module as a preassembled structure, such as a container.  Thus, Tantlinger fails to disclose mounting brackets for securely mounting one or more items to the module.  Autrey teaches brackets 106, 180 for securing a container 102 in place on the module.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the module of Tantlinger so as to include the mounting brackets of Autrey so as to allow for interchangeable containers and items to be attached to the module in a secure manner.

With regard to claim 6, Autrey teaches wherein first and second tubes and first and second cross tubes are spaced such that standard forklift tines can be inserted into first and second tubes or first and second cross tubes (“The material handling device 100 may be configured to allow the forks of a forklift and/or any other suitable support member of any other suitable vehicle to be inserted into tubes, for example, located on the base 104.” - ¶[0021]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tantlinger in view of Hill et al (US D864,034).  Tantlinger fails to explicitly disclose a camper box mounted to the module.  Hill teaches that it is common to mount camper boxes to trailer module systems.  Therefore, it would have been one of ordinary skill in the art at the time the invention was filed to modify the module of Tantlinger such that a camper box is mounted to the module to allow for camping enthusiasts to easily transport their equipment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	September 30, 2022